Case 2:20-cv-03805-DMG-ADS Document 1 Filed 04/27/20 Page 1 of 6 Page ID #:1


                                                              4/27/2020
                                                                       DD




                                               Related DDJ




                                                   2:20-cv-03805-DMG(ADS)




                                                                      RECEIVED
                                                               CLERK, U.S. DISTRICT COURT




                                                                4/24/2020
                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                BY: ________BBB______
                                                                            DD        DEPUTY
Case 2:20-cv-03805-DMG-ADS Document 1 Filed 04/27/20 Page 2 of 6 Page ID #:2
Case 2:20-cv-03805-DMG-ADS Document 1 Filed 04/27/20 Page 3 of 6 Page ID #:3
Case 2:20-cv-03805-DMG-ADS Document 1 Filed 04/27/20 Page 4 of 6 Page ID #:4
Case 2:20-cv-03805-DMG-ADS Document 1 Filed 04/27/20 Page 5 of 6 Page ID #:5
Case 2:20-cv-03805-DMG-ADS Document 1 Filed 04/27/20 Page 6 of 6 Page ID #:6
